United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________
Appearances:
Debra Hauser, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-1753
Issued: April 3, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
On August 7, 20152 appellant, through counsel, filed a timely appeal from a February 9,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). The appeal
was docketed as No. 15-1753.
The Board, having duly considered the matter, concludes that the case is not in posture
for decision. In this regard, the Board finds that the factual record is incomplete and requires
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). One hundred and eighty
days from February 9, 2015 was August 8, 2015. As this fell on a Saturday, the appeal would have been due the
following business day which was Monday, August 10, 2015. Since using August 18, 2015, the date the appeal was
received by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is considered
the date of filing. The date of the U.S. Postal Service postmark is August 7, 2015, which renders the appeal timely
filed. See 20 C.F.R. § 501.3(f)(1).

further development by OWCP. It is well established that proceedings under the Federal
Employees’ Compensation Act3 (FECA) are not adversarial in nature and that while the claimant
has the burden of proof to establish entitlement to compensation, OWCP shares responsibility in
the development of the evidence. OWCP has an obligation to see that justice is done.4 In a case
where it “proceeds to develop the evidence and to procure evidence, it must do so in a fair and
impartial manner.”5 On remand, OWCP should obtain additional evidence from the employing
establishment including a position description of the date-of-injury position and position
descriptions of any light-duty positions offered appellant. It should also obtain from the
employing establishment payroll, attendance, and disability payment records setting forth
appellant’s dates of work, disability payments, and status of employment with respect to the time
period in question. OWCP should request that the employing establishment provide all evidence
forming the basis for the April 2013 termination of employment as well as an explanation of the
September 3, 2013 notification of personnel action (SF-50) which indicated that it was effective
April 26, 2013 and that appellant had been separated in error. The type of information being
sought is normally within the custody of the employing establishment and not readily available
to appellant.
Section 501.2(c) of the Board’s Rules of Procedure,6 provides that the Board has
jurisdiction “to consider and decide appeals from the final decision of OWCP in any case arising
under [FECA].” Since the record as transmitted to the Board does not contain evidence
necessary to determine appellant’s work status during the period of total disability claimed, the
Board is unable to properly consider and decide appellant’s claim. The Board therefore finds
that the February 9, 2015 decision must be set aside and the case remanded to OWCP for further
development of the factual record. Following this and such further development as OWCP
deems necessary, it shall issue a de novo decision. Accordingly,

3

5 U.S.C. § 8101 et seq.

4

John J. Carlone, 41 ECAB 354, 358-60 (1989).

5

Walter A. Fundinger, Jr., 37 ECAB 200, 204 (1985).

6

20 C.F.R. § 501.2(c).

2

IT IS HEREBY ORDERED that the February 9, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: April 3, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

